459 F.2d 473
UNITED STATES of America, Plaintiff-Appellee,v.Lowell T. WEAVER, Defendant-Appellant.
No. 71-2042.
United States Court of Appeals,Sixth Circuit.
May 3, 1972.

C. Michael Kimber (Court Appointed), Detroit, Mich., for appellant.
William C. Ibershof, Asst. U. S. Atty., Detroit Mich., Ralph B. Guy, Jr., U. S. Atty., Detroit, Mich., on brief, for appellee.
Before PHILLIPS, Chief Judge, EDWARDS, Circuit Judge, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
Appellant appeals from a jury verdict of guilty and judgments of sentence entered in the United States District Court for the Eastern District of Michigan, Southern Division, on two counts of Dyer Act violations, 18 U.S.C. Sec. 2312 and Sec. 2(b) (1970).


2
The principal appellate issue pertains to appellant's claim that admission of evidence pertaining to not only the two cars mentioned in the two counts of the indictment, but also a third stolen car, represented reversible error.


3
In the context of a very similar set of facts, where the identical issue was raised and argued with vigor, this court has recently affirmed the admissibility of such evidence when it tended to show a pattern of conduct.  United States v. Clark, 437 F.2d 942 (6th Cir. 1971).


4
Finding no reversible error the judgment of the District Court is affirmed.